                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHERYL RAY and KIRK RAY,

               Plaintiffs,

       v.                                               Case No. 3:17-cv-01163-JPG-MAB

MYRON KENT WILSON and CELADON
TRUCKING SERVICES, INC.,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Celadon Trucking Services employed Myron Wilson as a truck driver. (Compl. ¶¶ 14–16,

ECF No. 1.) The plaintiffs say that Wilson rammed his truck into the plaintiffs’ car on Interstate-

55 during icy weather conditions—which were apparently so bad that many drivers had pulled

onto the shoulder and parked, including the plaintiffs—so they sued both Celadon Trucking and

Wilson in tort. (Id. at ¶¶ 17–22.) There are three counts: (1) negligence against both defendants;

(2) negligence per se against both defendants; and (3) negligence under a respondeat superior

theory against Celadon Trucking only. The defendants then filed partial motions for summary

judgment on Count III and the claims for punitive damages in every count—but following a joint

stipulation of dismissal as to Count III, only the punitive damages issue remains. (ECF No. 58.)

       The defendants argue that they are entitled to summary judgment on the punitive

damages requests because (1) the plaintiffs use the same factual allegations in support of their

requests for both compensatory and punitive damages, and (2) the allegations are only sufficient

for compensatories—not punitives. The defendants point to several Illinois state cases on the

matter that rely on the Restatement (Second) of Torts § 909 (1979), which says:



                                                1
        Punitive damages can properly be awarded against a master or other principal
        because of an act by an agent if, but only if,

                (a) the principal or a managerial agent authorized the doing and the
                manner of the act, or

                (b) the agent was unfit and the principal or a managerial agent was
                reckless in employing or retaining him, or

                (c) the agent was employed in a managerial capacity and was acting in the
                scope of employment, or

                (d) the principal or a managerial agent of the principal ratified or approved
                the act.

See, e.g., Mattyasovszky v. W. Towns Bus Co., 61 Ill. 2d 31, 36, 330 N.E.2d 509, 512 (1975);

Pendowski v. Patent Scaffolding Co., 89 Ill. App. 3d 484, 489, 411 N.E.2d 910, 913 (1980)

(applying the holding of Mattyasovszky).

        Although the defendants frame their motion as one for summary judgment, it is really a

motion to dismiss: it relies purely on the sufficiency of the allegations in the complaint rather

than the facts at-issue in this case. To avoid a motion to dismiss like this one, a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

FED. R. CIV. P. 8(a)(2). This requirement is satisfied if the complaint: (1) describes the claim in

sufficient detail to give the defendant fair notice of what the claim is and the grounds upon which

it rests; and (2) plausibly suggests that the plaintiff has a right to relief above a speculative level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009); EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly., 550 U.S. at 556). And as always when reviewing one of these types of




                                                   2
motions, the Court must accept as true all allegations in the complaint. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (citing Twombly, 550 U.S. at 555 (2007)).

       The defendants’ motion does not meet those standards. The complaint makes numerous

allegations in each count, including “Defendants operated the vehicle in a careless and reckless

manner”; “Defendants failed to cease operating the vehicle under the hazardous road

conditions”; “Defendants operated the vehicle at an excessive rate of speed under the

circumstances”; and “the acts and omissions as set forth herein constituted violations of the

Federal Motor Carrier Safety Regulations as set forth in Title 49 of the Code of Federal

Regulations, including but not limited to: 49 C.F.R. §§ 385.5, 392.3, 392.6, 392.7, and 395.3.”

(Compl. ¶¶ 27, 36, ECF No. 1.) The complaint then ends each count with: “The negligence and

carelessness of Defendants Wilson and Celadon Trucking as described above showed gross

negligence, a complete indifference to or a conscious and wanton disregard for the safety of

Plaintiff Sheryl Ray and others, thereby justifying an award of punitive damages.” (Id. at ¶¶ 30,

41.) That is clearly sufficient to state a claim for punitive damages, as punitives are properly

awarded when a defendant acted in a grossly negligent manner such that it shows a wanton

disregard for the safety of others—just as the complaint pleads. Kelsay v. Motorola, Inc., 74

Ill.2d 172, 186, 384 N.E.2d 353, 359, 23 Ill.Dec. 559, 565 (1978).

       Nor does the Restatement (Second) of Torts § 909 change anything here. That provision

says that you can obtain punitives against both a principal and an agent when “the agent was

unfit and the principal or a managerial agent was reckless in employing or retaining him,” or

when “the principal or a managerial agent of the principal ratified or approved the act.” The

complaint makes those factual allegations—making the matter an issue of fact. But the




                                                3
defendants did not point to any issues of fact here—only issues as to allegations in the pleadings.

And there is nothing incorrect with the complaint.

       That leads into a third motion in this case. When the plaintiffs responded to the

defendants’ motion, they asked the Court to defer considering the motion to “allow the parties

time to complete Corporate Representative discovery on the issues raised by the pending

motion.” (ECF No. 64.) The Court will deny that request. First, the Court has already extended

discovery in this case twice, so it is puzzling why the parties never engaged in corporate

discovery before now—on the eve of trial. Second, discovery is unnecessary to resolve the

defendants’ motion—which was really just a motion to dismiss on the bare allegations in the

complaint.

       For those reasons, the Court DENIES the defendants’ motion for summary judgment on

the punitive damages claims (ECF No. 58), DENIES the plaintiffs’ motion to deny or defer

considering the defendants’ motion (ECF No. 64), and because of the stipulation of dismissal,

FINDS AS MOOT the defendants’ motion for summary judgment on Count III (ECF No. 56).

IT IS SO ORDERED.

DATED: JULY 10, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE




                                                4
